Citation Nr: 1025465	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-33 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee with osteoarthritis, rated as 10 
percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, with osteoarthritis, rated as 10 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from July 1971 to July 1975 and 
from July 1979 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran appeared and provided testimony before the 
undersigned in April 2010.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a rating greater than 10 percent for bilateral 
patellofemoral syndrome with osteoarthritis as well as TDIU.  
Unfortunately, additional development is required before 
adjudicating these claims.

During his testimony before the Board, the Veteran indicated that 
his right knee disability has worsened since his last VA 
examination.  Specifically, he testified that his left knee is 
worse than the right knee but that the right knee is starting to 
have some of the same problems as the left.  He said he wants to 
see a doctor because his flexibility is worsening and because he 
does not trust either knee.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a Veteran alleges 
that his service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Given the foregoing, on 
remand, the Veteran should be scheduled for a VA examination to 
determine the current nature and severity of his service-
connected right knee disability.

Further, for both knee disabilities, the Veteran was provided a 
VA examination in November 2009.  However, a review of the 
examination report reveals that the examiner did not provide 
clear findings upon which a Board decision can be based.  Where 
existing examinations are inadequate for rating purposes, a VA 
examination will be authorized.  38 C.F.R. § 3.326.  As the 
November 2009 examiner did not appear to review the claims file 
and failed to provide clear findings on the current severity of 
the Veteran's bilateral knee disability, a new VA examination is 
warranted.

In addition, during the November 2009 VA examination, the Veteran 
stated that his service connected bilateral knee disability 
prohibits him from working.  In Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009), the Court held that a request for TDIU, 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.  

Here, the Veteran has made statements that he is unable to work 
due to his service connected bilateral knee disability, raising 
the issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Hence, the 
Veteran's claim for an increased rating for a bilateral knee 
disability includes consideration of whether TDIU is warranted.

Accordingly, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and afforded a 
general medical examination.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's service connected 
disabilities alone, without reference to any non-service 
connected disabilities, prevent the Veteran from maintaining 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
notice explaining how to substantiate a 
claim for TDIU.

2.	Schedule the Veteran for a VA examination 
to determine the current nature and 
severity of his bilateral knee disability.  
The claims folder and a copy of this 
Remand should be provided to the examiner.  
The examiner should indicate review of the 
items in the examination report.

The examiner should include range of 
motion testing for each knee and discuss 
whether the Veteran experiences additional 
functional loss due to pain, weakness, 
excess fatigability, or incoordination, to 
include with repeated use or during flare-
ups.

The examiner should be informed that for 
VA purposes, full range of motion of the 
knee is from 0 degrees to 140 degrees in 
extension and flexion.

3.	Schedule the Veteran for a VA examination 
to determine the impact of his service-
connected disabilities on his ability to 
obtain and maintain substantially gainful 
employment.  The claims folder and a copy 
of this Remand should be provided to the 
examiner.  The examiner should indicate 
review of the items in the examination 
report.

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non- 
service connected disabilities, prevent 
him from maintaining substantially gainful 
employment.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

4.	When the development requested has been 
completed, this case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


